Citation Nr: 0636219	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, lumbosacral spine, currently evaluated as 40 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from January 1977 to 
March 1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appellant has withdrawn his appeal on the following 
issues:  Service connection for the neck and mid-spine, right 
shoulder, and variocele secondary to hernia.  He noted in the 
record that he may pursue these issues at a future date.  
Furthermore, we observe that, while service connection was 
established for left lower extremity numbness associated with 
degenerative disc disease at the 10 percent disability level, 
no appeal was filed and therefore the Board has no 
jurisdiction over that issue at this time.


FINDINGS OF FACT

1.  The appellant's lumbar spine disability, degenerative 
disc disease, is manifested by subjective complaints of 
severe pain with recurring attacks and only intermittent 
relief productive of severe limitation of motion.

2.  The evidence of record shows no objective findings for 
pronounced intervertebral disc syndrome, nor does it show 
ankylosis, or incapacitating episodes having a total duration 
of at least six weeks during any 12 month period.


CONCLUSIONS OF LAW

1.  Prior to September 14, 1995, the criteria for a rating in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).
2.  As of September 14, 1995, the criteria for a rating in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235-
5243 (as in effect prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b) (1).

Because the initial claim was filed and adjudicated prior to 
the enactment of the VCAA, it would have been impossible to 
provide the relevant notice required by that law.  With 
respect to the timing of the notice, the Board points out 
that the Court held in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the appellant was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

As indicated above, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO sent the appellant a 
notice letter in August 2002, (hereinafter "VCAA 
notification letter") that informed him of the type of 
information and evidence necessary to support his claim for 
increase.  In addition, by virtue of the rating decisions on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why the claim was denied, and of the 
evidence necessary for an increased evaluation.

With regard to elements (2) and (3), the Board notes that the 
VCAA notification letter informed the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c) (1-3) (2005).

Finally, with respect to element (4), the Board notes that 
the VCAA notification letter contained a specific request for 
the appellant to provide additional evidence in support of 
his claim.  He was asked to identify all relevant treatment 
and to complete authorizations (VA Forms 21-4138 and 21-4142) 
for all evidence that he desired VA to attempt to obtain.  
The appellant responded with a letter and a request that VA 
obtain VA medical center treatment records.  In addition, the 
September 2004 SOC notified the appellant of the provisions 
of 38 C.F.R. § 3.159(b)(1) which advises claimant's that VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  VA 
sent the appellant a second VCAA notification letter in May 
2003 that addressed each content element of the VCAA.

VCAA seeks to give the appellant notice of the elements 
outlined above and meaningful opportunity to participate in 
the claims process.  Once that has been done--irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication--the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
fully compliant pre-adjudicatory notice.  The appellant has 
been provided a meaningful opportunity to participate 
effectively in the processing of her claims.  See Mayfield v. 
Nicholson, 19 Vet. App. 130 (2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the VA and non-VA medical records.  The 
appellant has been afforded VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

II.  Increase Evaluation:  Degenerative Disc Disease

In April 1997, through his private attorney, the appellant 
filed a claim to reopen the issue of service connection for 
low back disability based on a private medical opinion 
linking his current back disorder to a back injury in 
service.  The claim was initially denied in June 1997 and an 
appeal was perfected in January 1998.  In February 2000, the 
RO awarded service connection for degenerative disc disease 
of the lumbosacral spine at the 20 percent disability level 
under diagnostic code 5293-5292, which the appellant 
appealed.  The appellant presented his contentions at an 
April 2000 hearing and, in May 2000, the hearing officer 
awarded a 40 percent disability evaluation for degenerative 
disc disease, effective from April 21, 1997, under diagnostic 
code 5293 (intervertebral disc syndrome).  In May 2001, the 
appellant reported new neurological symptoms that he believed 
were secondary to his service-connected low back disability.  
In April 2003, the RO denied an increased evaluation for 
degenerative disc disease.  The appellant perfected an appeal 
to the Board.  In an October 2005 rating decision, the RO 
awarded service connection for the appellant's neurological 
symptoms associated with his low back disability, separately 
rating these symptoms under diagnostic code 8520, and rating 
the remaining symptoms of degenerative disc disease under 
diagnostic code 5243 (intervertebral disc syndrome).

We note that, since the increased evaluation to 40 percent 
did not constitute a full grant of the benefit sought, the 
higher initial evaluation issue remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2005).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2005).

A.  Criteria

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002. 67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering effective on September 26, 2003.  The 
Board may consider each version; however, application of a 
liberalizing law or VA issue may be no earlier than the 
effective date of the change.  38 U.S.C.A. § 5110.

Specifically, the criteria for rating intervertebral disc 
syndrome changed during the pendency of this appeal.  The old 
criteria, in effect prior to September 23, 2002, provided a 
40 percent rating when severe with recurring attacks with 
intermittent relief.  A maximum 60 percent rating is assigned 
for intervertebral disc syndrome when the condition is 
pronounced in degree, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Diagnostic Code 5295 lumbosacral strain, effective prior to 
September 26, 2003 provided a 40 percent rating was assigned 
for severe lumbosacral strain, the maximum available.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Also, prior to 
September 2003, the regulations provided a maximum 40 percent 
rating for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under the new criteria, effective September 26, 2003, the 
General Rating Formula for Disease and Injures of the Spine, 
specifically, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, provides as 
follows:  A 40 percent rating for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating for unfavorable ankylosis of the entire thoracolumbar 
spine; a 100 percent rating for unfavorable ankylosis of the 
entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Note 1 provides that for the purposes 
of evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 2003, the diagnostic code for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Brief Medical History of Disability

Service medical records reflect that the appellant had an 
isolated instance of low back pain and groin strain in August 
1979 after picking-up a 100 pound sack of potatoes.  VA 
treatment records dated January 1987 showed complaints of low 
back pain, and numbness in left lower extremity toes.  A VA 
treatment note dated June 1987 shows full range of back 
motion, and no sensory deficits.  The assessment was low back 
pain, sciatica.  A September 1993 MRI revealed chronic 
degeneration of the L4-5 disc with mild left paracentral 
posterior bulging or protrusion of the disc producing 
effacement and encroachment upon the left L4-5 intervertebral 
foramen.

Progress notes from A. Molina, M.D., dated 1995 to 1996 
reflect complaints of back pain.  A February 1997 letter from 
Dr. Molina reflects that the appellant has degenerative disc 
disease with resulting nerve compression, which was not 
responding to conservative treatment.  In August 1997 and 
February 1998 letters, Dr. Molina reiterated the same and 
reported treating the appellant since 1995.

During a VA intestines examination in September 1999, an 
evaluation of the back was conducted.  The assessment 
included chronic low back pain with degenerative disc disease 
and probable left sensory radiculopathy.  Clinical findings 
were positive for tenderness.  Range of motion testing showed 
as follows:  Flexion 75 degrees, extension 20 degrees, right 
lateral flexion 15, left lateral flexion 20 degrees, right 
rotation 25 degrees, and left rotation 10 degrees.  There 
were complaints of pain on all ranges of motion.  Straight 
leg raises were negative.

A March 2000 MRI showed disc degeneration with a small 
posterior left of midline disc protrusion at L4-5.  A June 
2001 EMG was normal; there were no signs of neuropathy, 
radiculopathy or myopathy.

In April 2000, the appellant presented himself for a personal 
hearing.  He was represented at this time by the American 
Legion.  The appellant testified that he had back and left 
lower extremity pain, all the time, with flare-ups occurring 
10 times a year.  He reported that his back disability 
prevents him from bending and lifting, and that a little 
activity can cause a flare-up.  He described constant pain, 
burning sensation, and numbness and weakness.  He wore a back 
brace.

A December 2000 new patient consultation from Dr. Shin 
reflects that the appellant presented with complaints of low 
back and left lower extremity pain.  He reported that 
symptoms were exacerbated by prolonged sitting, standing, and 
walking.  He stated that when he lies down he feels somewhat 
better.  He treats with amitriptyline, ibuprofen (800 mg.) 2-
3 times a day, Tylenol as needed, pepper rub, and TENS unit.  
On examination, the right thigh measured 0.5 centimeters less 
than the left.  Deep tendon reflexes were intact and 
symmetric.  Manual muscle testing showed "give way weakness 
of left lower extremity" at hip flexion and extension, knee 
flexion and extension, and ankle dorsiflexion and plantar 
flexion.  "They appear to be effort-related."  Straight leg 
raise testing was negative, but there were subjective 
complaints of severe pain in the back although not down the 
lower extremity.  The appellant was unable to stand on heels 
or toes on the left, but he could squat and stand from 
squatted position.  Sensory exam showed decreased pinprick 
and discogenic maneuvers were positive.  The physician noted 
that an MRI showed degenerative disc disease at L4-5, but no 
disc herniation or stenosis.  The impression was likely 
lumbar discogenic pain and possible S1 radicular pain per 
symptoms location.

On VA examination in May 2001, the appellant reported that he 
was unemployed, receiving worker's compensation and Social 
Security disability.  He complained of on-and-off left leg 
and back pain.  The appellant reported that he could not 
perform heel-toe exercises due to poor balance and weakness, 
and refused to try.  Posture seemed satisfactory, pelvis was 
level and there was no list.  Lumbosacral flexion was 30 
degrees and extension was 25 degrees.  Bilateral flexion was 
30 degrees to the left and 20 degrees to the right.  Deep 
tendon reflexes, knees and Achilles' jerks, were normal.  
Straight leg raises negative.  Sensory exam showed some 
decreased sensation in the foot and toes.  There was 
tenderness over the low back.  The appellant refused to allow 
manipulation of the lower back due to pain.  The examiner 
noted that there was no atrophy to accompany the complaint of 
weakness and pain, that the sensory deficit while being 
severe did not follow an anatomical pattern, and that 
straight leg raise testing was inconsistent.  The examiner 
concluded that he was unable to establish the presence of a 
neurological problem.  X-rays of the lumbosacral spine and 
pelvis were negative.

A July 2001 private evaluation from C.W. Craft, D.P.M., 
reflects that the appellant was seen for complaints of the 
left leg and foot.  On examination, the appellant appeared 
relatively healthy; he walked into the office, sat in a 
chair, and moved about without difficulty.  No neurological 
abnormality of the left lower extremity was found on 
examination.  There was a very slight left sided limp.  The 
diagnosis was presumptive neurogenic pains to the left 
extremity, possibly due to spinal stenosis, arthritis, or 
other low back problems; also diagnosed were heel spur 
syndrome, plantar fasciitis, periosteal reaction to the 
calcaneus, and chronic midtarsal joint strain.

In October 2001, VA received records from the Social Security 
Administration showing that he was found unemployable due to 
disability.  A report from M. Bugola, M.D., dated August 1999 
reflects that the appellant reportedly fell down a flight of 
stairs during work.  At this time, lumbar flexion was 50 
degrees and extension was 20 degrees, limited by pain.  Gait 
was normal.  Appellant was unwilling to heel-toe walk.  
Letters dated 1999 to 2000 from D. Dunlevy, M.D., associated 
therewith show that the appellant was under periodic 
evaluation for a January 1999 industrial injury involving his 
neck, mid-back, lower back, left should and arm, and left leg 
and ankle.  He was prescribed chiropractic care with some 
relief and improvement in symptoms.

VA outpatient treatment records dated 2001 show complaints of 
low back pain, described as aching, burning, cramping, dull, 
shock-like, numbing, pinching, pricking, tightness, and 
tingling.  A May 2001 VA x-ray revealed no evidence of 
ankylosing spondylitis.

A VA outpatient treatment note dated July 2003 shows that the 
appellant was fitted for a brace due to lateral muscle group 
weakness related to osteoarthritis.  VA podiatry outpatient 
treatment note dated May 2004 reflects an impression for 
muscle imbalance with weakness secondary to degenerative 
joint disease of the spine.  

In May 2005, the appellant presented for a VA orthopedic 
consultation.  He stood straight and walked without limp.  On 
examination, there was no abnormal curvature of the spine, 
Queckenstedt's test was negative.  Range of motion was as 
follows:  Flexion 10 degrees, extension, 0 degrees, right 
bending 5 degrees, left bending 5 degrees, and rotation 20 
degrees.  Pain was reported on ranges of motion.  He was 
unable to stand on heel and toes.  Knee reflexes were absent.  
Ankle reflexes were 1+.  There was decreased sensation in the 
left lower extremity, without dermatomal distribution.  
Straight leg raising was 30 degrees, bilaterally, sitting and 
20 degrees on the right side and 0 degrees on the left side 
in the supine position.  The examiner noted that objective 
testing (reflexes, circulation, sensation, nerve conduction 
studies, MRI, etc.) were all normal.  It was further noted 
that the appellant did not perform within his capability 
during the physical exam unlike "veterans having real back 
pain."  The examiner stated that pain caused decreased 
mobility during flare-ups and that, because the appellant 
stays in bed during flare-ups, mobility was essentially zero.  
The examiner further stated that fatigue causes the appellant 
to sit down and rest and that "there was no satisfactory 
answer" regarding weakness from the appellant.  DeLuca 
factor was estimated as about 50 percent.  An x-ray of the 
lumbar spine in May 2005 revealed mild osteoporosis.

On VA neurological examination in July 2005, the appellant 
complained his left side of body was weak and painful.  The 
appellant was unable to bend over and touch his toes.  
Straight leg raises were 85 degrees on the right and 80 
degrees on the left with slight pain due to hamstring 
tightness.  Gait was normal, and he could walk on heels and 
toes with some difficulty on the left due to pain not 
weakness.  Romberg's test was negative.  The diagnoses were 
intervertebral disc syndrome with low back pain, stable and 
unchanged, and no evidence of lumbosacral radiculopathy, and 
numbness of the left foot secondary to idiopathic 
polyneuropathy.  The examiner stated that there were "no 
signs or symptoms of lumbosacral radiculopathy affecting the 
lower extremity.

The appellant has submitted voluminous statements, duplicate 
copies of records, annotated copies of records, and internet 
material in support of his claim.  These have been reviewed 
and considered.

C.  Analysis

The issue in regard to the evaluation of the appellant's back 
disability requires competent evidence.  To the extent that 
the appellant has reported symptoms, to include pain, the 
Board notes that the appellant is competent to report his 
symptoms.  Competence and credibility, however, are to be 
distinguished.

1.  Analysis of Criteria in effect prior to September 23, 
2002

The Board notes that a 40 percent evaluation is the maximum 
rating allowed under Diagnostic Code 5292 for limitation of 
motion of the lumbar spine and 5295 for lumbosacral strain.  
Therefore, an increased schedular evaluation is not available 
under these provisions.  The Board has also considered 
whether the appellant is entitled to a 60 percent evaluation 
under Diagnostic Code 5293 for intervertebral disc syndrome, 
but finds that the objective, reliable medical evidence is 
against such an evaluation.  While sciatica has been 
reported, at times, the evidence does not show that the 
appellant suffers from pronounced invertebral disc syndrome.  
The medical record shows that straight leg raises were 
negative in 1999 and again 2001.  On VA examination in May 
2001, the appellant refused to attempt heel and toe walking, 
refused to allow manipulation of the back, and presented 
conflicting subjective and objective findings such that the 
examiner stated that he was unable to establish a 
neurological problem.  This impedes VA from determining the 
actual degree of impairment.  Objectively, Deep tendon 
reflexes, knee and Achilles' jerks, were normal.  We observe 
that Dr. C, a non-VA physician, noted complaints of the left 
leg and foot, but he moved about without any difficulty and 
examination was negative for neurological abnormality.  
Consistent with other examinations, the evaluation report of 
Dr. S dated December 2000 shows findings for intact and 
symmetric deep tendon reflexes.  While straight leg raises 
were negative, the appellant nonetheless reported severe pain 
in the back but not the lower extremities.  Lastly, we 
observe that even the most recent medical findings of record 
do not establish the presence of symptoms compatible with 
pronounced intervertebral disc syndrome under the old rating 
criteria.  On VA orthopedic examination in 2005, the 
appellant reported pain during range of motion testing.  The 
examiner noted that objective tests (reflexes, circulation, 
sensation, nerve conduction, MRI, etc.) were normal, and the 
appellant did not perform within his capability during the 
examination.  The evidence of record establishes that the 
appellant is clearly not without ankle jerk, but rather has 
essentially normal muscle motor function and no signs or 
symptoms of lumbosacral radiculopathy.

The Board has considered whether an increased evaluation is 
warranted based on decreased mobility during flare-ups of 
pain.  The examiner stated that there is about a 50 percent 
"De Luca factor."  However, the examiner's statement must 
be read in the context of the entire examination report.  As 
such, we find that an increased evaluation based on flare-ups 
of pain is not warranted because the medical record shows 
that the appellant has not fully cooperated with the 
examinations, and the subjective complaints appear 
inconsistent with the objective findings according to both VA 
and non-VA medical examiners.  In light of the foregoing, we 
find that the appellant, including his testimony, is not 
credible and therefore his statements regarding flare-ups of 
pain to be of little probative value.  Moreover, any further 
discussion of functional impairment would serve no purpose as 
the appellant is in receipt of the maximum evaluation for 
limitation of motion, which is 40 percent.  Johnston v. 
Brown, 10 Vet.App. 80 (1997).  As such, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 40 percent for degenerative disc disease.

2.  Evaluation From September 2002

There is no reliable evidence of incapacitating episodes 
warranting a higher evaluation.  The appellant has been found 
unemployable by both the VA and SSA.  However, regardless of 
the appellant's employability, the evidence of record shows 
no indication that a physician prescribed bed rest due to 
acute signs and symptoms of intervertebral disc syndrome or 
degenerative disc disease.  To the extent that the appellant 
experiences painful motion and functional loss as a result of 
the lumbar spine disability, the new rating criteria 
incorporate pain into the currently assigned 40 percent 
disability evaluation.  In addition, there is no evidence to 
show that the appellant's thoracolumbar spine is ankylosed.

In view of the above, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for lumbar spine disability under both the General Rating 
Formula and the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The Board has also considered whether a "staged"" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  However, the disability has not significantly 
changed and a uniform evaluation is warranted.  Furthermore, 
the Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular rating 
schedule standards and to warrant assignment of an increased 
evaluation on an extraschedular basis.  See 38 C.F.R. § 
3.321(b) (1).


ORDER

An evaluation in excess of 40 percent for degenerative disc 
disease of the lumbosacral spine is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


